Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. The amendment filed on August 16, 2021 has been received and made of record. In response to Non-Final Office Action mailed on June 04, 2021, applicants amended independent claim 1 and maintained claims 2-20 of which claims 8 and 16 are independent claims. No claim has been added as new claim. Therefore, claims 1-20 are pending for consideration.

Response to Arguments
3. Applicants' arguments in "Remarks" filed on August 16, 2021, with respect to the rejection of independent claim 1 have been fully considered, but are moot in view of new ground of rejection as necessitated by applicants' amendment.

4.	Applicants submitted “Terminal Disclosure” and it has been accepted and approved. Therefore, the provisional rejection based on nonstatutory double patenting has been withdrawn.

Terminal Disclaimer
5.	The terminal disclaimer filed on August 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US published US 11,061,501 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to 
Claim 1 recites the limitations, “----, the conductive layer is non-transparent,----“ are not described in the Specification submitted on July 30, 2020. Disadvantage of transparent conductors is disclosed in related art section, Para-3. But it does not automatically mean that touch electrodes/conductors in the claim under examination are made from transparent metal.

Claims 2-7 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of their dependency on the rejected base claims respectively.

Allowable Subject Matter

8.	Claims 8-20 are allowed.

9.	The following is an examiner’s statement of reasons for allowance:
Claims 8 and 16: None of the cited arts on record, single of in combination, provide reasonable motivation to fairly teach or suggest applicants’ claim invention, “----, wherein the insulating layer comprises a conductive hole disposed claims 8 and 16 respectively. 

Claims 9-15 and 17-20 are also allowed because of their dependency on the allowed base claims respectively.

Conclusion
10.	Applicants’ amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692